Hardin, P. J.
When this case was before us on a former appeal, (46 Hun, 366,) among other things, we said: “The referee does not find that Isham & Stimson were copartners, nor that Stimson, who made and signed and delivered the note to plaintiffs as a copartner or otherwise, was authorized by Isham to make the note in suit. * * * The plaintiffs planted themselves upon the averment that Isham was a partner. That was not proven, nor is it found by the referee.” Upon the proofs given, and the findings made by the referee, found in the present appeal-book, the case differs quite essentially from the case found in the former appeal-hook. It may be observed that the evidence is slight tending to sustain the conclusion of fact found by the referee in the last trial. However, as there is some evidence to sustain the findings, we are not inclined to interfere with the same. The referee has carefully considered the evidence, and weighed it in the light of the discussion of the authorities bearing upon the question involved, and delivered an opinion reaching a conclusion upon the evidence, which we are not inclined to disturb.
2. We have looked at the rulings made upon the trial, and we are of the opinion that they do not present such prejudicial error as requires us to disturb the report of the referee. Judgment affirmed, with costs. All concur.